DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Czanik on 9/9/21.
The following change to the claim has been approved by the examiner and agreed upon by the applicant: 
Claim 23, line 2, of amended claim (6/03/21): replace “along probe” with “along the probe”.
Response to Amendment
The amendment filed on 6/03/21 has been entered. Applicant has amended claim 1. Claims 21-32 have been newly added and claims 2-3 and 11-20 have been canceled. 
Specification
The objection included in Office Action mailed 1/08/21, is withdrawn per applicant’s amendment filed on 06/03/21.
35 USC § 101
35 USC § 101 included in Office Action mailed on 1/08/21 is withdrawn per applicant’s amendment filed on 6/03/21.
35 USC § 112
35 USC § 112 (b) included in Office Action mailed on 1/08/21 is withdrawn per applicant’s amendment filed on 6/03/21.
Allowable Subject Matter
Claims 1, 4-10 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Graetzel et al. US 20200046434) does not disclose, with respect to Claim 1, a controller configured to calculate a reinsertion path of the probe based on the calculated insertion path that includes while compensating for the tracked movement of the live body-part using the second sensor during the insertion of the probe in the live body-part; and after insertion of the probe along the insertion path, followed by removal of the probe from the live body-part, send a plurality of control commands to the robotic arm to reinsert the probe in the live body-part according to the calculated reinsertion path while compensating for the tracked movement of the live body-part using the second sensor during reinsertion of the probe in the live body-part. Rather, Graetzel et al. teach an automated probe system (100) comprising: a probe (118) configured to be inserted into a live body-part (Figs.1B); (b) a robotic arm (Fig.1B, 102) attached to the probe (118) and configured to manipulate the probe ([0039] instrument device manipulator 117); a first sensor (Fig.4B, electromagnetic coil 434) configured to track movement of the probe during an insertion and a reinsertion of the 
With respect to Claim 25, Graetzel et al. does not teach a controller configured to calculate a reinsertion path of the probe based on the calculated insertion path that includes compensating for the tracked movement of the anatomical structure using the second sensor; and after insertion of the probe along the insertion path, followed by removal of the probe from the anatomical structure, send a plurality of control commands to the robotic arm to reinsert the probe in the anatomical structure according to the calculated reinsertion path that includes continually compensating for the tracked movement of the anatomical structure using the second sensor during reinsertion of the probe in the anatomical structure.
With respect to Claim 30, Graetzel et al. does not teach a controller configured to calculate a removal path of the endoscope based on the calculated insertion path that includes compensating for the tracked movement of the anatomical structure in response to determining the lens is blurred, calculate a reinsertion path of the endoscope based on the calculated removal path that includes compensating for the tracked movement of the anatomical structure, and after insertion of the endoscope along the insertion path, followed by withdrawal of the endoscope from the anatomical 
Claims 4-10 and 21-24 are dependent from Claim 1, Claims 26-29 are dependent from Claim 25, and Claims 31-32 are dependent from Claim 30 and similarly allowable over the prior art of record. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                                                                                                                                                                                                                     /TIMOTHY J NEAL/Primary Examiner, Art Unit 3795